Title: To James Madison from James Gamble, 12 September 1808
From: Gamble, James
To: Madison, James



Sir
Phila. September 12th. 1808

I took the liberty of writing to you some since on the Subject of the employment of the Ship Susquehanna, Since which the proper channel through which Application was to be made, having been directed to the Collector of this port, it would have enabled me to apply in person if I had not understood, that a very considerable number of Applications precluded the probability of obtaining an employment proportionable to her value.  Under these circumstances the object declined in importance  I hope sir, you would not consider me troublesome, if I Should respectfully desire to know, whether you have already Appointed the gentlemen who will proceed to Europe in the Character of bearers of dispatches, and if not, if I Should venture to recommend a Young Gentleman who in my Opinion has claims upon the Notice of his Country.  The respectability of the gentlemen who Originally recommended him to the Attention of the Honble. Secretary of the Navy, Capt. Wm: Jones, the late respectable Genl. Pr. Muhlenberg, & the late Commodore John Barry, may bear Some Weight in the present Application  Since his Sufferings as one of the captives in tripoly, he has remained in the Navy, and has lately been promoted to a leiutenancy by Commodore ry,  the Appointment yet awaits the confirmation of the proper Authority.  This young Gentleman, my son, Robt. M: Gamble, thus recommended to your Attention, Speaks the french language, having had a liberal education.  Your compliance with this request will much Oblidge Sir, your Obdt. Humble Servt.,

James Gamble.

